REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

GONVENTION PROVISOIRE D'EXPLOITATION A TITRE EXCEPTIONNEL

w_002 2icPemnroricas auD8 JUN 201

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 fixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25
mai 2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent, sur accord du Premier Ministre, Chef du Gouvernement, une Convention
Provisoire d'Exploitation exceptionnelle d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêts,

d'une part, .
ET

La Société DINO et Fils sarl B.P 12 287 Yaoundé représentée par monsieur Alexis
. NGNOCRHE en qualité de Gérant de la Société

d'autre part.

Il a êtè convenu ce qui suit:

Article 1*: DISPOSITIONS GÉNÉRALES

al(t)}: La présente Convention Provisoire d'Exploitation exceptionnelle définit
les conditions d'obtention d'une Convention Définitive d'Exploitation et confère au
concessionnaire le droit d'obtenir annuellement, pendant la durée de la convention
provisoire, une autorisation pour exploiter une assiette de coupe d'une superficie
maximale fixée par les textes en vigueur.

al(2) La présente Convention Provisoire d'Exploitation s'exerce sur un
territoire de 33 856 ha dans le Domaine Forestier Permanent désigné comme étant
la concession forestière n° 1067 et dont les limites sont fixées par celles de/ou des
Unités Forestières d'Aménagement n° 10 057 tel que décrit dans le plan de
localisation en annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation exceptionnelle a une validité de
trois (03) ans.

Article 3: CONDITIONS D'EXPLOITATION

P
Generated by CémScdnner
La présente Conventi itation exceptionnelle
cahier des charges

que le concessionnai

Article 4: Pour £
lui est attribuée, le conce
aux normes en vigueur, et
Forêts, les travaux ci-at

u droit d'exploiter la concession forestière qui
effectuer, à ses frais, conformément
le contrôle technique de l'Administration chargée des

- la matéri
annuelle ;

- l'inventaire d'am

- l'élaboration dut

- l'établissement à ier plan de gestion quinquennal : k

-__ l'élaboration du pla ion de la première année du plan de gestion :

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque
année ;

[e)

Article 5: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1}: l'inventaire d'aménagement doit être réalisé selon les normes en vigueur

en république du Cameroun.

Les. résultats de l'inventaire d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement, par l'administration chargée
des forêts qui délivre à cet effet au concessionnaire une attestation de conformité.

al (2): le contrôle de l'inventaire d'aménagement contrairement à l'inventaire
‘ annuel d'exploitation se fait au fur et à mesure que sont effectués les travaux,
notamment dès l'ouverture des deux premiers layons.

al (3) : le plan de sondage de l'inventaire d'aménagement doit être déposé à
la Direction des Forêts au moins trente (30) jours avant le début des travaux, La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité
et passé ce délai, le concessionnaire est réputé tacitement détenteur de ladite
attestation.

al (4) :la vérification des travaux d'inventaire se fait dès l'ouverture du 2° layon,
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

A la fin des travaux de terrain, le concessionnaire transmet à la DF/SDIAF, le
rapport d'inventaire et une disquette contenant la te é des données saisies, La
DF/SDIAF dispose de 45 jours pour délivrer une att ion de conformité des
travaux d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le
concessionnaire des corrections à apporter ou des travaux à recommencer.

al (5): toutes les contre-expertises, à réaliser par l'Administration chargée des
Forêts, s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de
fausses déclarations.

al (6): le plan d'aménagement est réalisé confprmément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère en charge des
Forêts et aux documents techniques et normatifs auxquels lesdites procédures font
référence.

al (7): le plan d'aménagement doit être assorti du premier plan de gestion
h. y

Generated by CamScanner

quinquennal et du plan d'opération de la première année du plan de gestion.

al(8) : le plan d'aménagement doit être terminé et déposé à l'administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire d'exploitation
à titre exceptionnel.

Article 6: DISPOSITIONS SUR L'EXPLOITATION

al(i); Le concessionnaire est tenu, à chaque année, de déposer à
l'Administration chargée des Forêts, une demande d'assiette annuelle de coupe et
les résultats de l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la
superficie maximale fixée par les textes en vigueur.

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes
en vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
chaque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation
aménagement DME/AME, de tenir à jour les carnets de chantier et les lettres de
voiture, sans préjudice de l'application de toutes les autres obligations découlant de
la réglementation.en vigueur et des clauses particulières du cahier des charges.

al(): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin
de l'exercice et, le rapport annuel d'opération de la société forestière au plus tard
trois mois après la fin de l'année financière.

al(S): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

Article 8: La signature de la présente convention est subordonnée à la production
d'une pièce attestant la constitution par le concessionnaire, auprès du Trésor Public,
du cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la
Faune et de la Pêche.

Article 9:  L'exécution intégrale des obligations prévues à la présente convention
donne lieu à la délivrance par le Ministre Chargé des Forêts, d'une attestation de
conformité aux clauses de la Convention Provisoire d'Exploitation en vue de
l'obtention d'une Convention Définitive d'Exploitation.

Article 10: al(1): L'inexécution des obligations de la présente convention entraîne
au terme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement
des limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le
ru de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-
essus. ‘

Article 11: ACCEPTATION

Le représentant de la Société signataire de la présente convention provisoire
exceptionnelle déclare avoir pris connaissance de toutes les clauses et conditions de

Generated by Camdarher
la convention provisoire exceptionnelle incluant son cahier des charges et l'annexe
sur la localisation de la concession qui en font partie intégrante et déclare en
accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la Éd
Convention Provisoire d'Exploitation exceptionnelle qui prend effet à compter de la

date de signature./-
n 8 JUN 201

Fait à .le

LU ET APPROUVÉ
POUR LA SOCIÉTÉ DINO et Fils

LE REPRÉSENTANT DE LA SOCIÉTÉ

Generated by CamScanner
